DETAILED ACTION
This action is responsive to the Amendment filed September 21, 2021.
This action is non-final.
Claims 7, 10, and 17 are cancelled.  Claims 1-4, 8, 9, 11, 14-16, 18, 21, and 22 are amended. Claims 1-6, 8, 9, 11-16, and 18-22 are pending in this case.
Claims 1, 8, and 14 are independent claims.
This application is being examined under the AIA  first inventor to file provisions.

Applicant’s Response
In the Amendment filed on September 21, 2021, Applicant amended the claims in response to the rejection of the claims under 35 USC 103 in the previous office action.
Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part.
Applicant argues, with respect to claims 1, 8, and 14, that none of the cited references, including Van Olst, Lakich, Hu, Nyyssonen, and Yang, describe transitioning into an unlocked user input state based at least in part on the determination that there is an optical connection between an optical port of the utility meter and an external device, as is recited in the amended claims.  With These arguments are persuasive.
Examiner notes that Applicant also appears to argue that there is no reason to combine Van Olst and Lakich, which describe detecting taps on a meter housing, with references that describe detecting a touch on a touch screen, such as Nyyssonen and Yang, to unlock or provide a different interface, since the type of sensor required to detect a tap on a meter housing (accelerometer) is different from the type of sensor required to detect a touch on a touch screen, and that adding such a sensor would increase the cost of the meter.  Applicant also argues that there is no suggestion in Van Olst or Lakich that there is a need for additional types of sensors.  However, Examiner notes that at least Van Olst already appears to contemplate utilizing various touch-detecting sensors for interactions with the meter (see paragraph 0033, local direct connection with local interface device (computer, PDA, smart phone, keyboard, touch pad, etc.) directly attached to the meter; paragraph 0038, meter retrofitted with daughter board which may be provided as all or part of add on feature such as touch pad).  
Moreover, none of the points raised by Applicant would appear to constitute a teaching away, since none of the references criticizes, discredits, or otherwise discourages the combination.  In re Fulton, 391 F.3d at 1200-01, 73 USPQ2d at 1145-46 (Fed. Cir. 2004).  Further, as cited in the previous office action, both Nyyssonen and Yang provide motivations for combining their teachings with those of Van Olst and Lakich (e.g. “because of the overlapping subject matter, and the advantages described in Nyyssonen of providing suitable forms for dedicated inputs with no active moving parts (see paragraph 0010), with a reasonable expectation of success” and “because of the overlapping subject matter, and the advantages described in Yang of controlling functions of a terminal in response to an external force applied to the terminal (see paragraph 0002), with a reasonable expectation of success”).  Finally, Examiner notes that Applicant’s arguments in this regard appear to be based on an assumption that the entire systems of Nyyssonen and Yang are to be incorporated into the system of Van Olst as modified by the teachings of Lakich.  However, the office action does not not persuasive.
Because Applicant’s arguments are persuasive in part, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 1, 2, 6, 8, 9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terry Lee Van Olst (US 2013/0110426 A1, hereinafter Van Olst) in view of Daniel M. Lakich et al. (US 2012/0060606 A1, hereinafter Lakich), further in view of Jeff Gullicksen (US 2018/0114385 A1, hereinafter Gullicksen).
As to claim 1, Van Olst teaches a method of navigating a user interface of a utility meter, the method comprising (see paragraphs 0004-0005, showing a method to navigate a user interface of a utility meter
while in the unlocked user input state (see Figs. 4 and 5, paragraphs 0043-0047, showing the mechanism whereby once the state of the display is changed, for example when the state has changed to the unlock state. Van Olst teaches that a state of the utility device may be changed by tapping on the surface of the utility meter and change it from an idle state to an unlocked or active state):
 displaying, on a display of a utility meter, a menu that comprises a plurality  of objects (see Fig. 7, paragraphs 0054-0057, showing a user interface on a utility meter with a menu for a control of the items to be displayed as identified by arrows 166, 168, 170, and 172. Van Olst additionally teaches a plurality  of  objects that are displayed on the user interface as identified by 58, 160, and 162 to name a few); 
receiving, from an accelerometer, a second acceleration measurement that represents three-dimensional movement (see Fig. 6,  paragraphs 0045-0046, showing the mechanism whereby the utility meter contains an accelerometer that monitors accelerometer activity such as a three-dimensional tap sequence to determine the state of a utility meter.  Furthermore, Olst teaches in Fig. 4 the mechanism of displaying the tap sequence on the utility meter that contains the accelerometer);
comparing the second acceleration measurement to an expected user input, wherein the expected user input is associated with an interaction with a selected surface of the utility meter and is based on the displayed menu (see Fig, 6, paragraphs 0045-0051, showing the mechanism whereby the utility meter monitors the accelerometer activity in step 132 which comprises monitoring tap sequences or vibrations that are detected on the surface of the utility monitor as identified in step 134. Based on the taps, the meter uses the accelerometer to detect the taps or sequence of acceleration of taps to determine one of three states as identified in steps 138, 142, and 146. If the step is a response state as identified in step 146, the process response activity state 148 is activated which may result in a plurality of on screen navigation or movements such as scrolling to display different objects in the user interface displayed on the utility meter display
and when the second acceleration measurement corresponds to the expected user input, selecting an object from the plurality of objects (see Fig. 6, paragraph 0062, showing the mechanism whereby when the meter 20 enters a register scrolling state, the meter 20 may enable the user to tap the meter 20 on the top, bottom, right or left, or any combination thereof, which may be recognized by the meter 20. In response to this tapping, the meter 20 will scroll through the display parameters. For example, the meter 20 may be in a register scroll state, and the user may tap the top of the meter 20 to advance to display 48 to the next display register in the scroll list Thus, each time the top of the meter 20 is tapped, the next new register will be displayed. Conversely, if the bottom of the meter 20 is tapped, the contents of the previous register in the allowable register scroll list may be displayed. Left or right tapping may cause the meter 20 to advance through the scroll list in a pre-set forward and reverse sequence. In certain embodiments, the meter 20 may be in a time scroll sequence in which the user is able to tap the meter 20 in a sequence to change a speed (automatic scroll delay time) at which each register is automatically displayed).
Although Van Olst shows the mechanism whereby based on user input such as tapping on the face of the utility meter, the utility meter 20 will perform certain predefined routines, such as changing a state of the display. In this case, the changing of the state of the display may be considered as transitioning the state of the display from a locked to an unlocked user input state (see Figs. 4 and 5, above, paragraph 0043), it does not appear to explicitly recite:
while in a locked user input state:  receiving a first accelerometer measurement and remaining in the locked user input state, but the teachings of Lakich can be replied upon for an explicit showing of this limitation (see paragraph 0030, detecting taps on electric meter; paragraph 0031, measuring accelerations along three axes using accelerometer; paragraph 0040, tap detection; paragraph 0047, display sequences, options, toolbox features implemented and controlled by use of tap sequences on the face of the meter; paragraph 0048, tap sequences employed to activate different functions; avoiding false tap detections due to noises or incorrect tappings with timing constraints; double-tap detected only if second tap does not occur within two seconds but occurs within eight seconds after the first tap; triple-tap detected only if third dap does not occur within two seconds but eight seconds after the second tap; paragraph 0049, if someone taps the meter too gently tap may not be detected; paragraph 0050, Fig. 5, electric meter detects a single tap, user instructed to wait until meter shows “rdy” message which means meter is ready for user to apply second tap; paragraph 0051, Fig. 6, performing tap delay test, if tap detected, the meter cancels both taps and performs nothing since such would indicate that a tap occurred during the time when the user was supposed to be waiting but did not; this helps to prevent unauthorized individual from gaining access to the meter display or controls if they are not familiar with the operational requirements; paragraph 0054, re-entering tap delay test, if user taps during another time period, meter cancels all previous taps and performs nothing; paragraph 0055, if another tap is detected after third tap, meter configured to cancel all taps and performs nothing; i.e. the meter remains in a state in which received accelerometer tap inputs are cancelled/disregarded and no actions are performed unless and until a valid tap sequence with valid timing is detected by the accelerometer, in order to deny access to meter controls by unauthorized users, which is analogous to providing a locked user input state and remaining in the locked user input state while receiving first accelerometer measurements, such as a first tap and/or invalid subsequent taps);
transitioning from the locked user input state into an unlocked user input state, but the teachings of Lakich can be relied upon for an explicit showing of this limitation (see paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
see paragraph 0007) and preventing unauthorized individuals from gaining access to meter display or controls (see paragraph 0051), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst with the teachings of Lakich to provide a mechanism of enhancing the features of a utility meter by maintaining a locked state while receiving some accelerometer measurements and transitioning to an unlocked state from the locked state of a utility meter with respect to available features of the utility meter and Lakich thus improves the functionality of the utility meter of Van Olst.
Although Van Olst and Lakich teach that the utility meter includes an optical port through which the user may interact with the meter (see paragraph 0033, optical communications module; paragraph 0048, tap interface enabled meter read by user through use of optical port; if read via optical port, meter can enter clear demand confirmation state in which user may tap the meter to confirm the meter demand register can be cleared or reset), they do not appear to explicitly disclose:
the transitioning from the locked user input state into the unlocked user input state is based at least in part on a determination that there is an optical connection between an optical port of the utility meter and an external device, but the teachings of Gullicksen can be relied upon for an explicit showing of this limitation (see paragraph 0018, key device used to unlock software entity such as login function on a computer or computer-accessible resource; paragraph 0023, unlocking controllable lock by making physical contact and while making physical contact sending shared secret over optical connection; paragraph 0024, this may be in response to user operation on the key device; paragraph 0044, "lock," "controllable lock," and "lockable device" interchangeably refer to various entities including electronically controllable devices that can be toggled between a locked state in which access to protected contents or actions is blocked, and an unlocked state, in which access to protected contents or actions is allowed; this describes not only physical locks but also locks applied to data and computerized activities; paragraph 0045, describing key; can be specialized or any smart device capable of wireless communication; 0065, describing sequence for unlocking including causing key device to make physical contact with the lock and operating a control while the physical contact is being made; each of contact interfaces on key device and lock include optical transmitter and optical receiver for exchanging data; toggling lock in response to user operation, which causes authentication content to be transmitted between the key device and the contact lock; paragraph 0075, describing a similar sequence; contact sensor indicating mated connection, then transmitting over optical transceiver; paragraph 0081, protocols for unlocking using key device, including selecting lock with verbal command, confirmation of selection by pushing button on key device, touching key device to lock, triggering proximity sensor around the lock, pressing button on the lock; paragraph 0082, contact interfaces of lock and key mated, operating control to initiate protocol, sending shared secret over optical connection formed between respective infrared receivers, other authentication; paragraph 0087, key device used to unlock software entity, such as login function on computer or computer accessible resource; in response to request to access login function, sending message to key device and user is required to perform an action on the key device to allow the login function to be accessed; 0094, using key device for gating of software controlled functions; i.e. where a device having lockable/unlockable software controlled/computerized functions, including input functions such as via logging on, includes an optical port, an external key device may be utilized to unlock the functions of the device, including based on a connection between the device and the key via the optical port). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich with the teachings of Gullicksen to provide the capability to transition from a locked use input state to an unlocked user input state (i.e. of the meter as taught by Van Olst) based at least in part on a determination that there is an optical connection between an optical port of the utility meter and an external device (i.e. where the meter of Van Olst includes an optical port and can be transitioned from a locked to an unlocked state, and Gullicksen teaches the use of a key device used to unlock computing functionalities, such as logging in, etc., via an optical connection between the key device and the device being unlocked). One of ordinary skill in the art would have been motivated to make such a combination because of the see paragraphs 0007-0008, 0044), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich with the teachings of Gullicksen to provide a mechanism for unlocking and locking the user input state/capabilities of the meter device using an external key device which connects to the meter device via its optical port, Gullicksen improves the interaction mechanisms of the utility meter of Van Olst in view of Lakich by providing improved mechanisms for unlocking the input state of a utility meter, using the utility meter’s existing optical port, via an single external key device carried by the user which may be used for unlocking multiple different devices and allows for flexible assignment of access rights to the apparatus of Van Olst and Lakich.
 
As to claim 8, Van Olst teaches a utility meter comprising (see paragraph 0004, showing a utility meter comprising):
an accelerometer configured to measure three-dimensional movement and attached to the utility meter (see paragraphs 0004-0005, showing the mechanism whereby a utility meter is coupled to a processor and accelerometer in which the accelerometer detects taps in a three-dimensional space whereby a user taps the utility meter on the front or sides of the utility meter);
a display (see Fig. 7, paragraph 0056, showing a display 48 on a utility meter);

a processor configured to perform operations comprising (see paragraph 0004, showing a processor coupled to the utility meter that is configured to perform operations comprising):
while in the unlocked user input state (see Figs. 4 and 5, paragraphs 0043-0047, showing the mechanism whereby once the state of the display is changed, for example when the state has changed to the unlock state. Van Olst teaches that a state of the utility device may be changed by tapping on the surface of the utility meter and change it from an idle state to an unlocked or active state):
displaying, on the display, a menu that comprises an object (see Fig. 7, paragraphs 0054-0057, showing a user interface on a utility meter with a menu for a control of the items to be displayed as identified by arrows 166, 168, 170, and 172, Van Olst additionally teaches a plurality of objects that are displayed on the user interface as identified by 58, 160, and 162 to name a few);
receiving, from the accelerometer, an acceleration measurement (see Fig, 6, paragraphs 0045-0046, showing the mechanism whereby the utility meter contains an accelerometer that monitors accelerometer activity such as a three-dimensional tap sequence to determine the state of a utility meter. Furthermore, Van Olst teaches in Fig. 4, the mechanism of displaying the tap sequence on the utility meter that contains the accelerometer);
comparing the acceleration measurement to an expected user input, wherein the expected user input is associated with an interaction with a selected surface of the utility meter and is based on the displayed menu (see Fig, 6, paragraphs 0045-0051, showing the mechanism whereby the utility meter monitors the accelerometer activity in step 132 which comprises monitoring tap sequences or vibrations that are detected on the surface of the utility monitor as identified in step 134. Based on the taps, the meter uses the accelerometer to detect the taps or sequence of acceleration of taps to determine one of three states as identified in steps 138, 142, and 146. If the step is a response state as identified in step 146, the process response activity state 148 is activated which may result in a plurality of on screen navigation or movements such as scrolling to display different objects in the user interface displayed on the utility meter display);
and when the acceleration measurement corresponds to the expected user input updating the displayed menu to indicate a user selection of the object and updating the display by navigating the menu to indicate the selected object (see Fig. 6,   paragraphs 0051, showing the mechanism whereby when the meter 20 enters a register scrolling state, the meter 20 may enable the user to tap the meter 20 on the top, bottom, right or left, or any combination thereof, which may be recognized by the meter 20. In response to this tapping, the meter 20 will scroll through the display parameters. For example, the meter 20 may be in a register scroll state, and the user may tap the top of the meter 20 to advance to display 48 to the next display register in the scroll list. Thus, each time the top of the meter 20 is tapped, the next new register will be displayed. Conversely, if the bottom of the meter 20 is tapped, the contents of the previous register in the allowable register scroll list may be displayed. Left or right tapping may cause the meter 20 to advance through the scroll list in a pre-set forward and reverse sequence. In certain embodiments, the meter 20 may be in a time scroll sequence in which the user is able to tap the meter 20 in a sequence to change a speed (automatic scroll delay time) at which each register is automatically displayed).
Although Van Olst shows the mechanism whereby based on user input such as tapping on the face of the utility meter, the utility meter 20 will perform certain predefined routines, such as changing a state of the display. In this case, the changing of the state of the display may be considered as transitioning the state of the display from a locked to an unlocked user input state (see Figs. 4 and 5, paragraph 0043), it does not appear to explicitly recite:
while in a locked user input state:  receiving a first accelerometer measurement and remaining in the locked user input state, but the teachings of Lakich can be replied upon for an explicit showing of this see paragraph 0030, detecting taps on electric meter; paragraph 0031, measuring accelerations along three axes using accelerometer; paragraph 0040, tap detection; paragraph 0047, display sequences, options, toolbox features implemented and controlled by use of tap sequences on the face of the meter; paragraph 0048, tap sequences employed to activate different functions; avoiding false tap detections due to noises or incorrect tappings with timing constraints; double-tap detected only if second tap does not occur within two seconds but occurs within eight seconds after the first tap; triple-tap detected only if third dap does not occur within two seconds but eight seconds after the second tap; paragraph 0049, if someone taps the meter too gently tap may not be detected; paragraph 0050, Fig. 5, electric meter detects a single tap, user instructed to wait until meter shows “rdy” message which means meter is ready for user to apply second tap; paragraph 0051, Fig. 6, performing tap delay test, if tap detected, the meter cancels both taps and performs nothing since such would indicate that a tap occurred during the time when the user was supposed to be waiting but did not; this helps to prevent unauthorized individual from gaining access to the meter display or controls if they are not familiar with the operational requirements; paragraph 0054, re-entering tap delay test, if user taps during another time period, meter cancels all previous taps and performs nothing; paragraph 0055, if another tap is detected after third tap, meter configured to cancel all taps and performs nothing; i.e. the meter remains in a state in which received accelerometer tap inputs are cancelled/disregarded and no actions are performed unless and until a valid tap sequence with valid timing is detected by the accelerometer, in order to deny access to meter controls by unauthorized users, which is analogous to providing a locked user input state and remaining in the locked user input state while receiving first accelerometer measurements, such as a first tap and/or invalid subsequent taps);
transitioning from the locked user input state into an unlocked user input state, but the teachings of Lakich can be relied upon for an explicit showing of this limitation (see paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst with the teachings of Lakich to provide a mechanism to implement a locked user input state and maintain the locked user input state even when receiving some accelerometer measurements, and to transition from the locked to an unlocked state in a utility meter. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lakich of providing improved tap and tamper functionality in a meter (see paragraph 0007) and preventing unauthorized individuals from gaining access to meter display or controls (see paragraph 0051), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst with the teachings of Lakich to provide a mechanism of enhancing the features of a utility meter by maintaining a locked state while receiving some accelerometer measurements and transitioning to an unlocked state from the locked state of a utility meter with respect to available features of the utility meter and Lakich thus improves the functionality of the utility meter of Van Olst.
Although Van Olst and Lakich teach that the utility meter includes an optical port through which the user may interact with the meter (see paragraph 0033, optical communications module; paragraph 0048, tap interface enabled meter read by user through use of optical port; if read via optical port, meter can enter clear demand confirmation state in which user may tap the meter to confirm the meter demand register can be cleared or reset), they do not appear to explicitly disclose:
the transitioning from the locked user input state into the unlocked user input state is based at least in part on a determination that there is an optical connection between an optical port of the utility meter and an external device, but the teachings of Gullicksen can be relied upon for an explicit showing of this limitation (see paragraph 0018, key device used to unlock software entity such as login function on a computer or computer-accessible resource; paragraph 0023, unlocking controllable lock by making physical contact and while making physical contact sending shared secret over optical connection; paragraph 0024, this may be in response to user operation on the key device; paragraph 0044, "lock," "controllable lock," and "lockable device" interchangeably refer to various entities including electronically controllable devices that can be toggled between a locked state in which access to protected contents or actions is blocked, and an unlocked state, in which access to protected contents or actions is allowed; this describes not only physical locks but also locks applied to data and computerized activities; paragraph 0045, describing key; can be specialized or any smart device capable of wireless communication; 0065, describing sequence for unlocking including causing key device to make physical contact with the lock and operating a control while the physical contact is being made; each of contact interfaces on key device and lock include optical transmitter and optical receiver for exchanging data; toggling lock in response to user operation, which causes authentication content to be transmitted between the key device and the contact lock; paragraph 0075, describing a similar sequence; contact sensor indicating mated connection, then transmitting over optical transceiver; paragraph 0081, protocols for unlocking using key device, including selecting lock with verbal command, confirmation of selection by pushing button on key device, touching key device to lock, triggering proximity sensor around the lock, pressing button on the lock; paragraph 0082, contact interfaces of lock and key mated, operating control to initiate protocol, sending shared secret over optical connection formed between respective infrared receivers, other authentication; paragraph 0087, key device used to unlock software entity, such as login function on computer or computer accessible resource; in response to request to access login function, sending message to key device and user is required to perform an action on the key device to allow the login function to be accessed; 0094, using key device for gating of software controlled functions; i.e. where a device having lockable/unlockable software controlled/computerized functions, including input functions such as via logging on, includes an optical port, an external key device may be utilized to unlock the functions of the device, including based on a connection between the device and the key via the optical port). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich with the teachings see paragraphs 0007-0008, 0044), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich with the teachings of Gullicksen to provide a mechanism for unlocking and locking the user input state/capabilities of the meter device using an external key device which connects to the meter device via its optical port, Gullicksen improves the interaction mechanisms of the utility meter of Van Olst in view of Lakich by providing improved mechanisms for unlocking the input state of a utility meter, using the utility meter’s existing optical port, via an single external key device carried by the user which may be used for unlocking multiple different devices and allows for flexible assignment of access rights to the apparatus of Van Olst and Lakich.
As to claim 14, Van Olst teaches a non-transitory computer-readable storage medium that stores computer-executable program instructions, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising (see Fig. 6, paragraph 0045, showing the mechanism whereby a processor coupled to an accelerometer executes instructions stored in memory on a utility meter and the instructions execute operations comprising):
while in the unlocked user input state (see Figs. 4 and 5, paragraphs 0043-0047, showing the mechanism whereby once the state of the display is changed, for example when the state has changed to the unlock state. Van Olst teaches that a state of the utility device may be changed by tapping on the surface of the utility meter and change it from an idle state to an unlocked or active state):
displaying, on a display of a utility meter, a menu that comprises a plurality of objects (see Fig. 7, paragrphs 0054-0057, showing a user interface on a utility meter with a menu tor a control of the items to be displayed as identified by arrows 166,  168, 170, and 172. Van Olst additionally teaches a plurality of objects that are displayed on the user interface as identified by 58, 160, and 162 to name a few);
receiving, from an accelerometer, an acceleration measurement that represents three-dimensional movement (see Fig. 6, paragraphs 0045~0046, showing the mechanism whereby the utility meter contains an accelerometer that monitors accelerometer activity such as a three-dimensional tap sequence to determine the state of a utility meter Furthermore, Olst teaches in annotated Fig, 4, above, the mechanism of displaying the tap sequence on the utility meter that contains the accelerometer);
comparing the acceleration measurement to an expected user input, wherein the expected user input is associated with an interaction with a selected surface of the utility meter and is based on the displayed menu (see Fig. 6, paragraphs 0045-0051, showing the mechanism whereby the utility meter monitors the accelerometer activity in step 132 which comprises monitoring tap sequences or vibrations that are detected on the surface of the utility monitor as identified in step 134. Based on the taps, the meter uses the accelerometer to detect tile taps or sequence of acceleration of taps to determine one of three states as identified in steps 138, 142, and 146. If the step is a response state as identified in step 146, the process response activity state 148 is activated which may result in a plurality of on screen navigation or movements such as scrolling to display different objects in the user interface displayed on the utility meter display
and when the acceleration measurement corresponds to the expected user input, selecting an object from the plurality or objects on the displayed menu (see Fig. 6, paragraphs 0051, showing the mechanism whereby when the meter 20 enters a register scrolling state, the meter 20 may enable the user to tap the meter 20 on the top, bottom, right or left, or any combination thereof, which may be recognized by the meter 20. In response to this tapping, the meter 20 will scroll through the display parameters. For example, the meter 20 may be in a register scroll state, and the user may tap the top of the meter 20 to advance to display 48 to the next display register in the scroll list. Thus, each time the top of the meter 20 is tapped, the next new register will be displayed. Conversely, if the bottom of the meter 20 is tapped, the contents of the previous register in the allowable register scroll list may be displayed. Left or right tapping may cause the meter 20 to advance through the scroll list in a pre-set forward and reverse sequence. In certain embodiments, the meter 20 may be in a time scroll sequence in which the user is able to tap the meter 20 in a sequence to change a speed (automatic scroll delay time) at which each register is automatically displayed),
Although Van Olst shows the mechanism whereby based on user input such as tapping on the face of the utility meter, the utility meter 20 will perform certain predefined routines, such as changing a state of the display. In this case, the changing of the state of the display may be considered as transitioning the state of the display from a locked to an unlocked user input state (see Figs. 4 and 5, paragraph 0043), it does not appear to explicitly recite:
while in a locked user input state:  receiving a first accelerometer measurement and remaining in the locked user input state, but the teachings of Lakich can be replied upon for an explicit showing of this limitation (see paragraph 0030, detecting taps on electric meter; paragraph 0031, measuring accelerations along three axes using accelerometer; paragraph 0040, tap detection; paragraph 0047, display sequences, options, toolbox features implemented and controlled by use of tap sequences on the face of the meter; paragraph 0048, tap sequences employed to activate different functions; avoiding false tap detections due to noises or incorrect tappings with timing constraints; double-tap detected only if second tap does not occur within two seconds but occurs within eight seconds after the first tap; triple-tap detected only if third dap does not occur within two seconds but eight seconds after the second tap; paragraph 0049, if someone taps the meter too gently tap may not be detected; paragraph 0050, Fig. 5, electric meter detects a single tap, user instructed to wait until meter shows “rdy” message which means meter is ready for user to apply second tap; paragraph 0051, Fig. 6, performing tap delay test, if tap detected, the meter cancels both taps and performs nothing since such would indicate that a tap occurred during the time when the user was supposed to be waiting but did not; this helps to prevent unauthorized individual from gaining access to the meter display or controls if they are not familiar with the operational requirements; paragraph 0054, re-entering tap delay test, if user taps during another time period, meter cancels all previous taps and performs nothing; paragraph 0055, if another tap is detected after third tap, meter configured to cancel all taps and performs nothing; i.e. the meter remains in a state in which received accelerometer tap inputs are cancelled/disregarded and no actions are performed unless and until a valid tap sequence with valid timing is detected by the accelerometer, in order to deny access to meter controls by unauthorized users, which is analogous to providing a locked user input state and remaining in the locked user input state while receiving first accelerometer measurements, such as a first tap and/or invalid subsequent taps);
transitioning from the locked user input state into an unlocked user input state, but the teachings of Lakich can be relied upon for an explicit showing of this limitation (see paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
see paragraph 0007) and preventing unauthorized individuals from gaining access to meter display or controls (see paragraph 0051), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst with the teachings of Lakich to provide a mechanism of enhancing the features of a utility meter by maintaining a locked state while receiving some accelerometer measurements and transitioning to an unlocked state from the locked state of a utility meter with respect to available features of the utility meter and Lakich thus improves the functionality of the utility meter of Van Olst.
Although Van Olst and Lakich teach that the utility meter includes an optical port through which the user may interact with the meter (see paragraph 0033, optical communications module; paragraph 0048, tap interface enabled meter read by user through use of optical port; if read via optical port, meter can enter clear demand confirmation state in which user may tap the meter to confirm the meter demand register can be cleared or reset), they do not appear to explicitly disclose:
the transitioning from the locked user input state into the unlocked user input state is based detecting a sequent of unlock techniques, wherein the unlock techniques including at least one of (i) determining that there is an optical connection between an optical port of a utility meter and an external device or (ii) detecting actuation of a cover removal switch, but the teachings of Gullicksen can be relied upon for an explicit showing of this limitation (see paragraph 0018, key device used to unlock software entity such as login function on a computer or computer-accessible resource; paragraph 0023, unlocking controllable lock by making physical contact and while making physical contact sending shared secret over optical connection; paragraph 0024, this may be in response to user operation on the key device; paragraph 0044, "lock," "controllable lock," and "lockable device" interchangeably refer to various entities including electronically controllable devices that can be toggled between a locked state in which access to protected contents or actions is blocked, and an unlocked state, in which access to protected contents or actions is allowed; this describes not only physical locks but also locks applied to data and computerized activities; paragraph 0045, describing key; can be specialized or any smart device capable of wireless communication; 0065, describing sequence for unlocking including causing key device to make physical contact with the lock and operating a control while the physical contact is being made; each of contact interfaces on key device and lock include optical transmitter and optical receiver for exchanging data; toggling lock in response to user operation, which causes authentication content to be transmitted between the key device and the contact lock; paragraph 0075, describing a similar sequence; contact sensor indicating mated connection, then transmitting over optical transceiver; paragraph 0081, protocols for unlocking using key device, including selecting lock with verbal command, confirmation of selection by pushing button on key device, touching key device to lock, triggering proximity sensor around the lock, pressing button on the lock; paragraph 0082, contact interfaces of lock and key mated, operating control to initiate protocol, sending shared secret over optical connection formed between respective infrared receivers, other authentication; paragraph 0087, key device used to unlock software entity, such as login function on computer or computer accessible resource; in response to request to access login function, sending message to key device and user is required to perform an action on the key device to allow the login function to be accessed; 0094, using key device for gating of software controlled functions; i.e. where a device having lockable/unlockable software controlled/computerized functions, including input functions such as via logging on, includes an optical port, an external key device may be utilized to unlock the functions of the device, including based on a connection between the device and the key via the optical port, where this unlocking may include a sequence of techniques including designating/selecting the device to be unlocked, causing the device and the key to come into contact such that the contact is detected, performing a further operation on the key device, and transmitting data such as a shared secret between the key and the device via the optical port). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich with the teachings of Gullicksen to provide the capability to transition from a locked use input state to an unlocked user input state (i.e. of the meter as taught by Van Olst) based at see paragraphs 0007-0008, 0044), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich with the teachings of Gullicksen to provide a mechanism for unlocking and locking the user input state/capabilities of the meter device using an external key device which connects to the meter device via its optical port, Gullicksen improves the interaction mechanisms of the utility meter of Van Olst in view of Lakich by providing improved mechanisms for unlocking the input state of a utility meter, using the utility meter’s existing optical port, via an single external key device carried by the user which may be used for unlocking multiple different devices and allows for flexible assignment of access rights to the apparatus of Van Olst and Lakich.
As to claim 2 (9, 15), Van Olst in view of Lakich, further in view of Gullicksen teaches the limitation of claim 1 (8, 14), combined for at least the reasons discussed above further teaches wherein the sequence of unlock techniques includes an expected user input (see Lakich paragraph 0048, avoiding false tap detections due to noises or incorrect tappings with timing constraints; double-tap detected only if second tap does not occur within two seconds but occurs within eight seconds after the first tap; triple-tap detected only if third tap does not occur within two seconds but eight seconds after the second tap; paragraph 0051, Fig. 6, performing tap delay test; paragraph 0053, double tap used to invoke alternate display sequence; paragraph 0054, user tapping within predetermined time, double tap considered to have occurred; paragraph 0055, third tap confirmed to have occurred, invoking display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. valid tap input are determined by comparing received tap inputs to predefined timing and numerical requirements which define an expected unlock user input) and wherein transitioning to the unlocked user input state further comprises: 
receiving, from the accelerometer, an additional acceleration measurement that represents an additional three-dimensional movement (see Lakich paragraph 0048, tap sequences employed to activate different functions; double-tap; triple-tap; paragraph 0050, Fig. 5, electric meter detects a single tap, user instructed to wait until meter shows “rdy” message which means meter is ready for user to apply second tap; paragraph 0052, meter ready for user to apply second tap; paragraph 0053, double tap used to invoke alternate display sequence; paragraph 0054, user taps within predetermined time, double tap considered to have occurred; double tap confirmed; paragraph 0055, detecting third tap; i.e. after receiving the first tap, which by itself, or when performed in combination with invalid taps, does not cause the meter to transition into an unlocked state, second and third taps may be received and detected by the accelerometer);
comparing the additional acceleration measurement to an expected unlock user input, wherein the expected unlock user input is associated with an additional interaction with the utility meter and is different from the expected user input (see Lakich paragraph 0048, avoiding false tap detections due to noises or incorrect tappings with timing constraints; double-tap detected only if second tap does not occur within two seconds but occurs within eight seconds after the first tap; triple-tap detected only if third tap does not occur within two seconds but eight seconds after the second tap; paragraph 0051, Fig. 6, performing tap delay test, if tap detected, the meter cancels both taps and performs nothing since such would indicate that a tap occurred during the time when the user was supposed to be waiting but did not; this helps to prevent unauthorized individual from gaining access to the meter display or controls if they are not familiar with the operational requirements; paragraph 0053, double tap used to invoke alternate display sequence; paragraph 0054, user tapping within predetermined time, double tap considered to have occurred, reentering tap delay test, confirming and starting alternate display sequence or cancelling all taps depending on test results; paragraph 0055, third tap confirmed to have occurred, invoking display sequence, cancelling taps if fourth tap detected; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, where these are determined by comparing received tap inputs to predefined timing and numerical requirements which define an expected unlock user input, and where these tap inputs for unlocking user input are different from user inputs for interacting with the user interface (such as user inputs related to scrolling within the user interface, including at particular locations on the meter as discussed in Van Olst), the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly);
identifying a match between the additional acceleration measurement and the expected unlock user input (see Lakich paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, analogous to identifying a match between additional acceleration measurement and an expected unlock user input, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst and Gullicksen with the teachings of Lakich to provide a mechanism to implement a locked user input state and maintain the locked user input state even when receiving some accelerometer measurements, and to transition from the locked to an unlocked state in a utility meter, where the transitioning includes receiving additional accelerometer measurements after an initial measurement and comparing them to predefined inputs for unlocking the meter which are different from inputs for interacting with see paragraph 0007) and preventing unauthorized individuals from gaining access to meter display or controls (see paragraph 0051), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst and Gullicksen with the teachings of Lakich to provide a mechanism of enhancing the features of a utility meter by maintaining a locked state while receiving some accelerometer measurements and transitioning to an unlocked state from the locked state of a utility meter with respect to available features of the utility meter and Lakich thus improves the functionality of the utility meter of Van Olst and Gullicksen.
As to claim 6 (13, 20), Van Olst in view of Lakich, further in view of Gullicksen teaches the limitations of claim 1 (8, 14). Van Olst in view of Lakich, further in view of Gullicksen, combined tor at least the reasons discussed above further teaches:
receiving, from the accelerometer, an additional acceleration measurement that represents three-dimensional movement (see Van Olst; Figs. 4 and 5, paragraphs 0043-0047, showing the mechanism whereby a user may tap on the side of the utility meter in a three-dimensional movement motion);
comparing the additional acceleration measurement to an additional expected user input, wherein the additional expected user input is associated with an additional interaction with an additional surface of the utility meter, wherein the additional surface differs from the selected surface (see Van Olst; Figs. 4 and 5, paragraphs 0043- 0044, showing the mechanism whereby an additional expected user input may be tapping on the front of the utility meter which is an additional acceleration and comparing the acceleration measured by the accelerometer to the expect user input which is tapping on the front);
and when the additional acceleration measurement corresponds to the additional expected user input, updating the display of the utility meter to an additional menu (see Van Olst; Fig, 5, paragraphs 0042-0044, showing the mechanism whereby the user may tap on the front of the utility meter on or near an object to identify an additional menu).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Olst in view of Lakich, further in view of Gullicksen as applied to claims 1, 8, and 14, above and further in view of Eunmo Yang et al. (US 2018/0373388 A1, hereinafter Yang).
As to claim 4 (11, 18), Van Olst in view of Lakich, further in view of Gullicksen teaches the limitation of claim 1 (8, 14). Although the combination teaches utility meter interactions with an accelerometer to transition between a lock and unlock state and receiving a signal indicating that a magnetic field has been applied to an exterior of the utility meter (see Gullicksen paragraph 0075, magnetic region enabling contact interface to form secure and positive connection with its mate; key device configured to transmit over optical sensor only when contact sensor indicates a mated connection), they do not appear to explicitly recite wherein transitioning to the unlocked user input state further comprises:
receiving, from a magnetic sensor for a time threshold, a magnetic sensor signal indicating that  a magnetic  field has been  applied  to an exterior of the utility meter, but the teachings of  Yang can be relied upon for an explicit  showing  of this limitation  (see Fig. 1, paragraphs 0084 and  0087,  showing the mechanism  whereby  a proximity  sensor is provided at an inner region of a device surrounded by a touch  screen. The proximity sensor refers to a sensor to sense the presence or absence of an object approaching to a surface to be sensed, or an object disposed adjacent to a surface to be sensed using an electromagnetic field or infrared rays without a mechanical contact. Yang teaches the mechanism to sense a magnetic field around a device based on proximity distance and proximity touch time around the device for the time threshold);
determining when the time threshold has lapsed, but the teachings of Yang can be relied upon for an explicit showing of this limitation (see paragraphs 0084-0087, showing the mechanism whereby based on time restrictions with respect to the amount of time around the magnetic field, a device may be unlocked).
see paragraph 0002), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Yang to provide a mechanism of providing a magnetic sensor signal on the display surface of an apparatus to trigger different action on the device, Yang improves the interaction mechanisms of the utility meter of Van Olst in view of Lakich, further in view of Gullicksen by proving a magnetic sensor to detect an external device to the apparatus of Van Olst, Lakich, and Gullicksen.
 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Olst in view of Lakich, further in view of Gullicksen as applied to claims 1, 8, and 14, above and further in view of Bing Wang et al. (US 2018/0217732 A1, hereinafter Wang).
As to claim 5 (12, 19), Van Olst in view of Lakich, further in view of Gullicksen teaches the limitations of claim 1 (8, 14). Although the combination teaches utility meter interactions with an accelerometer to transition between a lock and unlock state, they do not appear to explicitly recite subsequent to displaying the menu:
starting a timer, but the teachings of Wang can be relied upon for an explicit si1owing of this limitation (see Fig. 1, paragraphs 0038-0042, showing the mechanism whereby a timer is started to keep track of the time up to a predetermined time threshold to detect whether a touch position is touched by a user's finger);
and when a value or the timer is greater than a threshold, configuring the utility meter in the locked user input state, but the teachings of Wang can be relied upon for an explicit showing of this limitation (see Fig. 1, paragraphs 0038-0042, showing tile mechanism at step S14 whereby if it is determined that a user's finger has not touched an application icon within a predetermined threshold time, the display screen is placed in a locked state. Wang therefore teaches the mechanism of providing a locked user interface based on inactivity of touch on a display screen after a predetermined time threshold has passed).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Wang to provide a mechanism to lock a display screen after inactivity based on a time threshold. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Wang of locked screen interaction mechanisms (see paragraph 0005), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Wang to provide a mechanism of locking a screen if an activity such as detecting a touch operation to open an application is not detected within a predetermined threshold time. Wang thus improves energy consumption of the user interface of a device when inactivity is detected such that processes may be halted and the screen may be locked based on time constraints.
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Olst in view of Lakich, further in view of Gullicksen as applied to claims 1, 8, and 14, above and further in view of Tuomo Nyyssonen (US 2018/0217732 A1, hereinafter Nyyssonen).
As to claim 3, Van Olst in view of Lakich, further in view of Gullicksen teaches the limitation of claim 1. Van Olst in view of Lakich, further in view of Gullicksen, combined for at least the reasons discussed above further teaches the utility meter includes a cover which the user interacts with including interactions to transition to the unlocked user input state (see Van Olst, paragraph 0042, interactions with cover, and Lakich paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
Van Olst in view of Lakich, further in view of Gullicksen, do not appear to explicitly recite:
wherein transitioning to the unlocked user state further comprises identifying that a cover of the utility meter is removed, but the teachings of Nyyssonen can be relied upon for an explicit showing of this limitation (see paragraph 0009, lid or cover may be opened with hinge or slid away to activate full touchscreen user interface inputs; opening action automatically switches input mode of the device; lid or cover may be solid; paragraph 0035, Fig. 1, device having touch sensitive area responsive to set of user interface inputs from user, lid arranged in relation to touchscreen/touchpad, and a switch 16 for changing functionality of the touchscreen/touchpad to respond to user interface inputs based on position of the lid in relation to the touchscreen/touchpad; paragraph 0037, lid may be solid and can open with hinge or slide away to activate user interface inputs which may include traditional touchscreen inputs; paragraph 0040, switch 16 may include or form part of the hinge or slide away member. Nyyssonen teaches detecting that a device’s lid/cover has been removed and in response activating a set of user inputs, which is analogous to transitioning to an unlocked user input state).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Nyyssonen to provide a mechanism to implement a switch to detect cover removal and transition to the unlocked state when it is determined that that the cover has been removed. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nyyssonen of providing suitable forms for dedicated inputs with no active moving parts (see paragraph 0010), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Nyyssonen to provide a mechanism of 
As to claim 21, Van Olst in view of Lakich, further in view of Gullicksen teaches the limitations of claim 8. Van Olst in view of Lakich, further in view of Gullicksen, combined for at least the reasons discussed above further teaches the utility meter includes a cover which the user interacts with including interactions to transition to the unlocked user input state (see Van Olst, paragraph 0042, interactions with cover, and Lakich paragraphs 0053-0055, double-tap used to invoke display sequence with various informational displays; if user taps meter within predetermined time after first waiting period, double tap is considered to have occurred; if user does not tap meter during “rdy” display period, double-tap is confirmed and meter starts showing alternate display sequence; if user taps meter again during “rdy” period, third tap is considered to have occurred and if no further taps detected, triple-tap is confirmed and meter invokes diagnostic display sequence; paragraph 0058, for all display modes, meter configured such that subsequent single tap on front of meter will put display in manual scroll mode; i.e. after receiving valid tap inputs via the accelerometer, the meter transitions into a corresponding display mode in which further user inputs, such as an input to enter a manual scroll mode may be received and processed accordingly).
Van Olst and Lakich, further in view of Gullicksen do not appear to explicitly recite:
the utility meter further comprising a cover removal switch configured to detect whether a cover of the utility meter is attached or removed, and wherein the processor is configured to:  receive, from the cover removal switch, an indication that the cover is removed, but the teachings of Nyyssonen can be relied upon for an explicit showing of this limitation (see paragraph 0009, lid or cover may be opened with hinge or slid away to activate full touchscreen user interface inputs; opening action automatically switches input mode of the device; lid or cover may be solid; paragraph 0035, Fig. 1, device having touch sensitive area responsive to set of user interface inputs from user, lid arranged in relation to touchscreen/touchpad, and a switch 16 for changing functionality of the touchscreen/touchpad to respond to user interface inputs based on position of the lid in relation to the touchscreen/touchpad; paragraph 0037, lid may be solid and can open with hinge or slide away to activate user interface inputs which may include traditional touchscreen inputs; paragraph 0040, switch 16 may include or form part of the hinge or slide away member; paragraph 0041, process/control modules processing UI inputs, switch control signals from the switch, and other functionality; microprocessor. Nyyssonen teaches detecting that a device’s lid/cover has been removed using a switch in communication with a microprocessor, and in response to the removal, activating a set of user inputs, which is analogous to transitioning to an unlocked user input state).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Nyyssonen to provide a mechanism to implement a switch to detect cover removal and processor functionality transition to the unlocked state when it is determined that that the cover has been removed based on a signal from the switch. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Nyyssonen of providing suitable forms for dedicated inputs with no active moving parts (see paragraph 0010), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Nyyssonen to provide a mechanism of unlocking a set of user interface inputs when removal of a lid/cover is detected. Nyyssonen thus improves ease of use of a device while providing a suitable form for dedicated inputs.
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Olst in view of Lakich as applied to claims 1, 8, and 14, above and further in view of Binghui Hu et al. (US 2016/0119789 A1, hereinafter Hu).
As to claim 16, Van Olst in view of Lakich teaches the limitation of claim 14. Although the combination teaches wherein the sequence of unlock techniques further includes receiving, on a radio of the utility meter, a signal from a device (see Van Olst paragraph 0021, meter communicating via wireless communication links; paragraph 0027, accelerometer 50 indirectly coupled to processor 44 via communications module such as one or more advanced metering infrastructure (AMI) communications modules; paragraph 0038, accelerometer is part of daughter board coupled to energy meter which includes communications module enabling communication between accelerometer and processor and can retrofit any meter to enable tap interface functionality; paragraph 0039, module enabling transmission of wireless information between accelerometer and processor of energy meter such as AMI/AMR communications module; i.e. the accelerometer which detects inputs for unlocking the user state of the meter may be indirectly coupled to the processor of the meter such that accelerometer inputs are transmitted to the processor via a wireless/radio signal received by the processor of the meter from the accelerometer), and further teaches wherein the sequence of unlock techniques further includes receiving at the meter a signal from a mobile device (see Gullicksen paragraph 0065, optical transmitter/receiver for exchanging data; user causing key to make physical contact with lock and operating control while physical contact is made; lock toggles in response to user operation, which causes authentication content to be transmitted; paragraph 0075, optical transceiver enables transmission and reception of infrared signals with optical transceiver of mated contact interface; transmitting over optical transceiver; detecting when contact interface is mated with another contact interface, and transmitting over the optical receiver only when the contact sensor indicates a mated connection; paragraph 0082, sending shared secret to lock over optical connection once contact interface have been mated and user has operated control to initiate protocol to operate lock; operation of lock may also depend on user successfully authenticating to the key device), they do not appear to explicitly recite: 
that the signal received on the radio of the utility meter is a signal from a mobile device, but the teachings of Hu can be relied upon for an explicit showing of this limitation (see paragraphs 0048-0056, Fig. 2, S110, terminal using low frequency signal to search whether there is a target wearable device matching ID verification code; S120, determining after terminal identifies target wearable device, when distance is within first recognition area; S130, unlocking terminal and entering main interface and user performing operations; pairing efficiency; ID verification between wearable device and terminal is performed via BLUETOOTH sensor; paragraph 0061, searching and pairing with terminal; paragraph 0062, intelligent BLUETOOTH sensor within range, ensuring smooth data exchange; i.e. where a BLUETOOTH sensor in the terminal is analogous to a radio and is used to detect a signal from a mobile device and transition the terminal to an unlocked state).
see abstract), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Hu to provide a mechanism of unlocking a screen if a signal from identified, valid mobile device is detected. Hu thus improves ease of use of a device.
As to claim 22, Van Olst in view of Lakich, further in view of Gullicksen teaches the utility meter of claim 1. Although the combination teaches wherein transitioning to the unlocked user state further comprises receiving, on a radio of the utility meter, a signal from a device (see Van Olst paragraph 0021, meter communicating via wireless communication links; paragraph 0027, accelerometer 50 indirectly coupled to processor 44 via communications module such as one or more advanced metering infrastructure (AMI) communications modules; paragraph 0038, accelerometer is part of daughter board coupled to energy meter which includes communications module enabling communication between accelerometer and processor and can retrofit any meter to enable tap interface functionality; paragraph 0039, module enabling transmission of wireless information between accelerometer and processor of energy meter such as AMI/AMR communications module; i.e. the accelerometer which detects inputs for unlocking the user state of the meter may be indirectly coupled to the processor of the meter such that accelerometer inputs are transmitted to the processor via a wireless/radio signal received by the processor of the meter from the accelerometer), and further teaches receiving at the meter a signal from a mobile device (see Gullicksen paragraph 0065, optical transmitter/receiver for exchanging data; paragraph 0075, optical transceiver enables transmission and reception of infrared signals with optical transceiver of mated contact interface; transmitting over optical transceiver; paragraph 0082, sending shared secret to lock over optical connection), they do not appear to explicitly recite: 
that the signal received on the radio of the utility meter is a signal from a mobile device, but the teachings of Hu can be relied upon for an explicit see paragraphs 0048-0056, Fig. 2, S110, terminal using low frequency signal to search whether there is a target wearable device matching ID verification code; S120, determining after terminal identifies target wearable device, when distance is within first recognition area; S130, unlocking terminal and entering main interface and user performing operations; pairing efficiency; ID verification between wearable device and terminal is performed via BLUETOOTH sensor; paragraph 0061, searching and pairing with terminal; paragraph 0062, intelligent BLUETOOTH sensor within range, ensuring smooth data exchange; i.e. where a BLUETOOTH sensor in the terminal is analogous to a radio and is used to detect a signal from a mobile device and transition the terminal to an unlocked state).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Hu to provide a mechanism to implement a radio and transition to the unlocked state when it is determined that signal is received from a mobile device via the radio. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Hu of easy use of a terminal when an external device is within a predetermined distance/connected (see abstract), with a reasonable expectation of success. One would be motivated to combine the teachings of Van Olst in view of Lakich, further in view of Gullicksen with the teachings of Hu to provide a mechanism of unlocking a screen if a signal from identified, valid mobile device is detected. Hu thus improves ease of use of a device.
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Porter et al. (US 20090265123 A1) teaches a utility meter including an optical communication device where, when a meter reader wants to read the meter, an optical interrogation signal is sent to the meter via the optical port and when the meter detects the interrogation signal it switches to a partially powered on state to enable the meter to be ready (e.g. paragraph 0022; where this appears to be analogous to unlocking meter functionality based at least in part on detection of an optical connection between the meter and the meter reader).
Westmeyer et al. (US 20180212687 A1) generally teaches use of an optical dongle device to be connected another device, in which I/O connections/operations at the other device are configured to be in an off/disabled state as a default until the dongle is detected as present; additional qualifiers .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179